       Case 17-32005           Doc 25    Filed 10/09/19 Entered 10/09/19 09:20:35                   Desc Main
                                           Document     Page 1 of 4


                                   UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION

IN RE:                                                  )       Case No. 17-32005
                                                        )
LEE STANTON GASKAMP                                     )       Chapter 7
BETSY SMITH GASKAMP                                     )
                                  Debtor(s).            )
                                                        )


             APPLICATION FOR APPROVAL OF FINAL ATTORNEY FEES AND EXPENSES

        COMES NOW R. Keith Johnson of R. Keith Johnson, P. A., Attorney for the Trustee and respectfully
represents to the Court:

        1.     Debtor(s) filed a petition under Chapter 7 of the United States Bankruptcy Code with the
Bankruptcy Court for the Western District of North Carolina on December 15, 2017. R. Keith Johnson was
appointed as Chapter 7 Trustee in the Debtor’s case.

         2.      Movant has rendered valuable services as Attorney for the Trustee in the administration of the
Chapter 7 case in appearing at various court hearings, preparing the necessary documents, and generally attending
to the legal matters raised under this proceeding. A complete schedule of these services is attached hereto.

       3.       Movant and paralegals have expended a total of 6.85 hours in the administration of this proceeding.
A copy of the time sheet reflecting time expended and costs advanced is attached hereto.

         4.      Movant respectfully submits the value of his services at $500.00 per hour and paralegals in his
office at the hourly rate of $100.00.

         Professional Name               Hourly Rate            Time Spent                  Total
         R. Keith Johnson                $ 500.00               5.45           $ 2,725.00
         Sue Ellen Ingle                 $ 100.00               0.30           $    30.00
         Michelle Barden                 $ 100.00               1.10           $ 110.00

      WHEREFORE, Movant respectfully prays the Court that a final fee of $2,865.00 be approved for
payment.

         This the 9th day of October, 2019

                                                                /s/ R. Keith Johnson
                                                                R. KEITH JOHNSON, NCBN 8840
                                                                Attorney for Trustee
                                                                1275 Hwy. 16 South
                                                                Stanley, NC 28164
                                                                (704) 827-4200




                                                        1
                                Case 17-32005   Doc 25    Filed 10/09/19 Entered 10/09/19 09:20:35   Desc Main
                                                            Document     Page 2 of 4


Printed: 08/05/19 09:17 AM                                   Timesheet Report                                               Page: 1
                                                    Trustee: R. Keith Johnson (530540)
                                                           Period: 02/28/18 - 08/01/19

       Case Number: 17-32005                     Case Name: LEE STANTON GASKAMP AND BET...
          Case Type: Asset                               Judge: CRAIG J. WHITLEY-DEFAULT JUDGE


Name                  Category          Date     Description                                         Hours/Unit     Rate      Total

Barden, Michelle,     Initial Deposit   08/01/19 Initial Deposit                                           0.80   $100.00    $80.00
Other                                            Initial Deposit
                      Request Claims    08/01/19 Request fees due court                                    0.30   $100.00    $30.00
                      Register                   Request fees due court

                      Subtotal for Name: Barden, Michelle, Other                                           1.10             $110.00
                               Case 17-32005    Doc 25   Filed 10/09/19 Entered 10/09/19 09:20:35   Desc Main
                                                           Document     Page 3 of 4


Printed: 08/05/19 09:17 AM                                   Timesheet Report                                              Page: 2
                                                     Trustee: R. Keith Johnson (530540)
                                                          Period: 02/28/18 - 08/01/19

Name                  Category           Date     Description                                       Hours/Unit     Rate     Total

Ingle, Sue, Other     Notice of Assets   03/01/18 Notice of Assets                                        0.30   $100.00   $30.00
                                                  Notice of Assets

                      Subtotal for Name: Ingle, Sue, Other                                                0.30             $30.00
                               Case 17-32005   Doc 25   Filed 10/09/19 Entered 10/09/19 09:20:35         Desc Main
                                                          Document     Page 4 of 4


Printed: 08/05/19 09:17 AM                                 Timesheet Report                                                       Page: 3
                                                   Trustee: R. Keith Johnson (530540)
                                                         Period: 02/28/18 - 08/01/19

Name                  Category         Date      Description                                             Hours/Unit     Rate        Total

Johnson, R., Other    AT               02/28/18 AT; Prepare letter to Dalrymple regarding asset in             0.95   $500.00    $475.00
                                                debtor's mother's estate;
                      Review           06/07/19 Review                                                         0.30   $500.00    $150.00
                                                Review and respond to Dalrymple regarding
                                                settlement of non-exempt property;
                      Review           07/17/19 Reveiw                                                         1.05   $500.00    $525.00
                                                Review claims;
                      Review           07/25/19 Review                                                         0.90   $500.00    $450.00
                                                Review docs regarding estate of mother of female
                                                debtor; Draft motion to approve compromise
                                                regarding inheritance;
                      Review           07/29/19 Review                                                         0.45   $500.00    $225.00
                                                Review Dalrymple email; Draft proposed order
                                                approving compromise;
                      Prepare Final    08/01/19 prepare                                                        1.80   $500.00    $900.00
                      Report                    Prepare final report

                      Subtotal for Name: Johnson, R., Other                                                    5.45             $2,725.00
                                                                                       Total for case:         6.85             $2,865.00

                                                                                        Grand Total:        6.85                $2,865.00
